Citation Nr: 1644854	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service connected thoracolumbar and cervical spine conditions.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army on active duty from July 1989 to July 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal. 	

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a June 2016 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file. 

FINDING OF FACT

The Veteran does not currently have a right hip disability for VA purposes and has not had such a disability at any time during the pendency of his claim.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1115, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The Veteran received pre-adjudication VCAA notice by letter in June 2010.  The Veteran was notified as to the evidence necessary to support the claims for entitlement to service connection and the manner with which VA determines disability ratings and effective dates.  

VA has fulfilled its duty to assist in obtaining identified and available evidence, including records and exams, needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded a VA examination pertaining to the disability on appeal in August 2010.  The examiner conducted an examination and provided sufficient information regarding the Veteran's alleged disability, such that the Board can render an informed determination.  Also, in July 2016, the Veteran was afforded a VA examination regarding the back that also provided hip findings.  The Board finds that the examinations, together with the remaining lay and medical evidence of record, are adequate for purposes of determining service connection for a right hip disability.
 
"Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 C.F.R. § 3.159(d).  During a June 2016 Board Hearing, the Veteran stated that, excepting the occasional private chiropractor visit that the Veteran "basically stopped needing," he received all treatment from the VA.  Contemporaneous with the June 2016 Board Hearing, in a June 2016 Statement in Support of the Claim, the Veteran stated that he "receives all of his treatment through the VA and, therefore, there are no private medical records."  Other mentions of chiropractor treatment date back to 2002-2003 and concern treatment for back pain.  See September 2010 Medical Treatment Records (containing a 2003 notation that the Veteran received chiropractor help for lower back pain); May 2003 Medical Treatment Records (stating Veteran has seen a chiropractor on and off for adjustments whenever he has extreme back pain flare-up).  The Veteran has not stated that the chiropractor specifically treats his hip.  For these reasons, these chiropractic records would not have a reasonable possibility of helping to substantiate the Veteran's claim by providing a diagnosis regarding his right hip.  Therefore, there is no additional evidence pertinent to the claims and unassociated with the file.  The Board concludes VA has satisfied its duty to assist.  38 C.F.R. § 3.159(d).  

In a June 2016 Statement in Support of Claim and during the June 2016 Hearing Testimony, the Veteran stated he wished to waive RO consideration of all additional evidence received by the VA after the August 2014 Supplemental Statement of the Case (SSOC).  Therefore, no waiver of RO consideration of additional relevant evidence received after certification of the appeal, specifically evidence since the August 2014 SSOC, including the July 2016 VA examination is necessary.  See 38 C.F.R. § 20.1304.

Service Connection for Right Hip

The Veteran contends that he has a hip disability that is related to his service, or his service-connected spine disabilities.  Specifically, he has contended that his gait has changed due to his spine disabilities, which has affected his hip.

A Veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In addition, service connection may be warranted on a secondary basis.  A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As to the threshold requirement of a current disability, the Veteran underwent a VA examination in August 2010 assessing his hip, and a July 2016 VA examination for the back, which provided hip-related findings.  The Veteran reported that he felt pain radiating from his right lower back and buttock area into his right thigh.  August 2010 VA Examination.  The physical examination was negative for a right hip disability.  Id.  In the August 2010 VA Examination, the VA examiner stated an X-ray found abnormalities related to the Veteran's thoracic and lumbar compression fracture, but did not diagnose a separate right hip condition and instead found the pain the Veteran described was associated with a compression fracture with muscle strain.  The August 2010 VA examiner found abnormalities on an X-ray were related to the compression fracture and not a separate condition.  In the July 2016 VA Examination, the examiner noted the Veteran report of numbness and tingling radiating down right his lower extremity.  The 2016 VA Examination found no objective evidence of neurological abnormality, to include radiculopathy, and found normal flexion strength for the right hip.

The VA examinations have significant probative value because the examiners reviewed the claims file, provided sufficient rationale for the opinions, covered all relevant bases, and based their opinions on examination of the Veteran and the Veteran's medical history and lay statements.  The VA examiners are physicians with the medical expertise and training to render an opinion as to whether the Veteran has a hip disability or other disability that accounts for his subjective symptoms.  
 
The Board acknowledges that the Veteran is service-connected for a back injury associated with thoracic and lumbar compression fracture, along with chronic strain in the posterior cervical muscles.  However, a claim for increased rating of the back injury is not on appeal, as the Veteran has not, as of this date, submitted a Notice of Disagreement against the RO's determination in the September 2016 Rating Decision.  The Board acknowledges the Veteran's lay statements regarding his subjective symptoms, which he is competent to make.  The Board also acknowledges that the VA examiner in August 2010 stated that the Veteran reported having painful motion and some limitation of motion of the right hip and that VA treatment records show that he has back pain.  See September 1998 VA Treatment Records (containing a note of back trauma and limited range of motion); July 2010 Treatment Records (diagnosing back pain and limited motion and noting radiating pain symptoms); June 2013 VA Treatment Records (diagnosing neck pain and lower back pain).  However, in the absence of a current clinical diagnosis, service connection for hip pain must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).

The diagnosis of a right hip disability is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable hip disability or neurological disorder affecting the right hip is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has a diagnosable right hip disorder, to include a neurological disorder, is of no probative value.

No objective diagnosis of a right hip disability, whether orthopedic or neurological, is in the record, including the August 2010 and the July 2016 VA examinations.  There is also no objective diagnosis of radiculopathy or other abnormality or disorder associated with the right hip in his VA treatment records during the appeal period.  Rather, the Board is left solely with the Veteran's complaints of right hip symptoms and the findings of limitation of motion due to pain.  For the same reasons, service connection is not warranted for a neurological disorder affecting the right hip.  See Clemons v. Shinseki, 23 Vet. App. 1, 7 (2009) (a pending claim does not reasonably encompass a particular diagnosis if that particular diagnosis has not been diagnosed whatsoever and thus the claim could be denied for lack of a diagnosis for a current disability).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to service connected thoracolumbar and cervical spine conditions, is denied.



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


